Ray, J.
The record of the judgment filed with the complaint in the court below shows a submission of the issues in the replevin suit to the court, and a finding'for the defendant in the action.
The only issues involved were, whether the property in controversy was owned by the Stantons, and if so, whether it was hable to execution at the time the writ came into the hands of the sheriff. The finding of the court involved a decision of these issues, and the judgment rendered was, therefore, conclusive upon the appellant. The answer, in the case under consideration, attempts to present the same issue as matter of defense to the action upon the bond. This cannot be done. In the case of Wallace v. Clark, 7 Blackf. 298, Mr. Justice Sullivan, in delivering the opinion of the court, uses this language: “When the right of property is put in issue and decided upon, it is then res adjudícala, and cannot, on general principles, be again inquired into in a suit between the same parties.” This is the rule as to all questions involved in the decision of the replevin suit. The demurrer was, therefore, properly sustained.
The judgment is affirmed, with 3 per cent, damages, and costs.